The opinion of the Court was delivered by
Willard, A. J.
On an accounting between the complainant, a legatee under the will of her grandfather, Jesse Hart, and the defendants, executors under said will, it was claimed by the executors that they should be allowed, as a credit, the value of certain slaves belonging to the testator’s estate purchased by the executors, and which, having become emancipated in the hands of the executors, they claim that they are not liable to account for the purchase money of said slaves by reason of the act of emancipation. The ground upon which the executors seek to place themselves is, that, in charging them in the present accounting, it is, in effect, attempting to enforce a contract the consideration of which is the purchase of slaves, (Const., Art. 4.) The Chancellor decreed an accounting on a principle of charging the executors with the purchase money of the negroes, and the defendants have appealed from such decree.
It is to be presumed that the slaves were sold for cash, and that immediately thereupon the executors charged themselves, in account, with the purchase money, giving the estate a corresponding credit. Assuming that they could rightfully become purchasers at the sale of the testator’s estate, and this is what they ought to have done, and equity holds it as done, the complainant is not compelled to resort to the contract for the sale of the negroes to obtain her rights by its enforcement. That contract was between the executors, in *127their representative' character on the one side, and their individual character on the other side, and was completely satisfied, and ended when a credit was given for the amount of the purchase money.
If the complainant elects to rest upon this completed transaction, it is not for the executors to complain.
The obligation on which the claim of the complainant rests springs out of the relation of an executor to a legatee, and not out of that of a vendor and vendee of chattels; and it would be a gross abuse of the powers of a Court administrating equity to open transactions of executors closed by their own act, to enable them to make an unconscionable defence, growing out of matters transacted long afterwards.
The appeal is dismissed, and the decree confirmed.
Moses, C. J., concurred.